Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS 2 Second Quarter 2010 Highlights: · Improved Industrial Distribution performance helps drive earnings per diluted share of $0.23 · Industrial Distribution total sales up 35.2%, organic sales up 17.5% · Operating margins:Aerospace, 11.4%; Industrial Distribution, 3.7% · Q2 free cash flow* of $22.3 million · JPF production resumed BLOOMFIELD, Connecticut (August 5, 2010) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the second quarter ended July 2, 2010. Summary of Financial Results In thousands except per share amounts – Unaudited For the Three Months Ended July 2, 2010 July 3, 2009 $ Change Net sales: Industrial Distribution $ $ $ Aerospace ) Net sales $ $ $ Operating income: Industrial Distribution $ $ $ Aerospace ) Net gain (loss) on sale of assets ) ) (3 ) Corporate expense ) ) ) Operating income $ $ $ ) Diluted earnings per share $ $ $ ) Neal J. Keating, Chairman, President and Chief Executive Officer, stated, "As previously announced, we experienced issues in our Aerospace segment during the second quarter that affected our financial performance.The largest issue, with our Joint Programmable Fuze (JPF) program, was the failure of a supplied component during acceptance testing.In cooperation with our supplier and customer, we have analyzed, tested and verified the root cause and have developed a plan for introduction of key product improvements.Consequently, we resumed JPF production earlier this week.As we expected, sales of our bearing product lines were lower than a year ago but operating margin remained strong.Aerospace benefited from higher sales from our various BLACK HAWK programs and a variety of other programs. We were most encouraged by the performance of our Industrial Distribution segment during the quarter, where market conditions continued to improve.We have completed three acquisitions in this segment in 2010 and each is exceeding our expectations for revenue and profitability.With our growth in revenues and the profitable contribution from the acquisitions, we were able to expand our Industrial Distribution operating margin significantly.Our free cash flow* in the quarter was excellent at $22.3 million as a result of a company-wide focus on cash generation.” Page2 of 8 Reports 2010 Second Quarter Results” August 5, 2010 Segment reports follow: Industrial Distribution segment sales increased 35.2% in the 2010 second quarter to $210.9 million from $156.0 million a year ago.Acquisitions contributed $27.7 million in sales in the quarter.On a sales per sales day* basis, organic sales were up 15.6% over last year’s second quarter (see table on page 3 for additional details regarding the Company’s sales per day performance).Segment operating income for the second quarter of 2010 was $7.7 million, a 151.6% increase from operating income of $3.1 million in the second quarter of 2009.The operating profit margin for the second quarter of 2010 was 3.7% compared to 2.7% in the first quarter of 2010 and 2.0% in the second quarter of 2009. Industrial Distribution segment sales for the second quarter of 2010 reflect growth from acquisitions made in 2010 and healthier market conditions for the segment compared to the same period in 2009.Improved market conditions were broad based across all geographies, customers and end markets.Sales were higher on a sequential basis in the second quarter due to the contribution from acquisitions and improved market conditions.The operating margin was higher on a sequential basis as a result of the higher sales volume, and the contributions from acquisitions. Aerospace segment sales were $106.2 million, a decrease of 22.7% from sales of $137.3 million in the second quarter of 2009. Operating income for the second quarter of 2010 was $12.1 million, compared to operating income of $21.6 million in the 2009 second quarter.The operating margin in this year’s second quarter was 11.4% as compared to 15.7% in the comparable period in the prior year.The reduction in sales and profit was primarily attributable to the lower than anticipated deliveries under the JPF program, lower sales of bearing product lines, which carry higher margins than the company’s other product lines, lower sales under the Egyptian SH-2G(E) maintenance and upgrade program, and cost adjustments on other programs.These reductions were partially offset by increased sales and profit from Sikorsky BLACK HAWK programs, including erosion coating work for rotor blades, and various other programs. Outlook Due to disruptions in JPF production, the company is adjusting its full year sales outlook to reflect lower anticipated sales of JPF fuzes in 2010 offset by higher anticipated BLACK HAWK cockpit deliveries. The company’s revised expectations for 2010 include: · Aerospace segment sales of $480 million to $490 million · Aerospace operating margins of 14.0% to 14.5% · Industrial Distribution organic sales growth of 10% to 13% yielding sales in a range of $800 million to $815 million when combined with previously announced acquisitions · Industrial Distribution segment operating margins of 3.0% to 3.3% · Interest expense of approximately $9.6 million (net interest expense will be approximately $3.0 million as a result of a one-time look-back interest benefit) · Quarterly corporate expenses on average of $9.0 million to $10.0 million Aerospace expectations include $60 million of sales in the second half of the year from the JPF program, but do not include potential opportunities related to either the sale of SH-2G(I) inventory or deployment of the unmanned K-MAX aircraft. Page3 of 8 “Kaman Reports 2010 Second Quarter Results” August 5, 2010 CFO William C. Denninger commented, “Looking ahead to the second half of the year, recent economic data suggests that a recovery in the economy is likely to be gradual. However, at the same time, we are optimistic about the potential for improvement in our end markets for both Industrial Distribution and Aerospace. The strong second quarter performance of our Industrial Distribution segment provides us with confidence in our ability to meet our full year outlook for this business. In Aerospace, we are working diligently to implement the JPF product improvements developed from our root cause analysis and have resumed production.While sales of our bearing product lines were soft in the second quarter, as we anticipated, order intake is improving, which helps support our outlook for higher sales in the second half of the year. Overall, we believe we are well positioned to benefit from gradually improving market conditions, which should in turn result in improved second half performance.” Please see the MD&A section of the company’s SEC Form 10-Q filed concurrent with the issuance of this release for greater detail on the quarter’s results and various company programs. A conference call has been scheduled for tomorrow, August 6, 2010 at 8:30 AM EDT.Listeners may access the call live over the Internet through a link on the home page of the company’s website at http://www.kaman.com.In its discussion, management may include certain non-GAAP measures related to company performance.If so, a reconciliation of that information to GAAP, if not provided in this release, will be provided in the exhibits to the conference call and will be available through the Internet link provided above. Non-GAAP Measure Disclosure Management believes that the non-GAAP (Generally Accepted Accounting Principles) measures indicated by an asterisk (*) used in this release or in other disclosures provide investors with important perspectives into the company’s ongoing business performance.The company does not intend for the information to be considered in isolation or as a substitute for the related GAAP measures.Other companies may define the measures differently.We define the non-GAAP measures used in this report and other disclosures, as follows: Organic Sales per Sales Day – Organic sales per sales day is defined as GAAP “Net sales from the Industrial Distribution segment” less sales derived from acquisitions, divided by the number of sales days in a given period. Sales days are essentially business days that the company’s branch locations are open for business and exclude weekends and holidays. Sales days are provided as part of this release. Management believes sales per sales day provides investors with an important perspective on how net sales may be impacted by the number of days the segment is open for business. Management uses sales per sales day as a measurement to compare periods in which the number of sales days differ. The following table illustrates the calculation of sales per sales day using “Net sales: Industrial Distribution” from the “Segment Information” footnote in the “Notes to Condensed Consolidated Financial Statements” from the company’s Form 10-Q filed with the Securities and Exchange Commission on August 5, 2010 (in thousands, except days): For the three months ended July 2, 2010 April 2, 2010 December 31, 2009 October 2, 2009 July 3, 2009 Net sales $ Acquisition related sales - Organic sales $ Sales days 64 65 60 64 63 Organic sales per sales day $ % change - sequential % % -2.0
